Matter of Dumas v Olcott (2017 NY Slip Op 04011)





Matter of Dumas v Olcott


2017 NY Slip Op 04011


Decided on May 18, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 18, 2017

523552

[*1]In the Matter of DANIEL DUMAS, Petitioner,
vA. OLCOTT, as Correction Officer at Woodbourne Correctional Facility, Respondent.

Calendar Date: April 4, 2017

Before: McCarthy, J.P., Lynch, Rose, Devine and Aarons, JJ.


Daniel Dumas, Woodbourne, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (William E. Storrs of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Determination confirmed. No opinion.
McCarthy, J.P., Lynch, Rose, Devine and Aarons, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.